Citation Nr: 0533866	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  96-35 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1969 to June 1972 
and from November 1974 to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The matter was remanded for additional evidentiary and 
procedural development in November 1999, July 2003, and 
September 2004.

In June 2004, the veteran presented testimony during a 
videoconference hearing before the undersigned Veterans' Law 
Judge.



FINDING OF FACT

The veteran's current right foot disorder is not attributable 
in any way to service.



CONCLUSION OF LAW

The criteria for service connection for a residuals, right 
foot injury, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are December 2002 and October 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letters instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in January 1996, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in December 2002 
and October 2004.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical and personnel records; 
and a VA examination report dated in November 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I.  Factual Background

Service medical records reveal treatment for trauma to the 
right foot in April 1977.  The veteran had fallen the night 
before and twisted his ankle.  The veteran stated that it was 
painful for him to walk.  Upon examination, no edema or 
erythema was noted.  Range of motion was within normal 
limits, without tenderness.  There was slight tenderness over 
the later aspect.  X-ray results were within normal limits.  
The veteran was diagnosed as having a right ankle strain.  In 
May 1977, the veteran presented with subjective complaints of 
moderate pain and swelling of the right arch.  The veteran 
was diagnosed as having a mild sprain and bone bruising.  

In July 1995, the veteran underwent a cheilectomy, right 
first metatarsal phalangeal joint.  His discharge diagnosis 
was degenerative arthritis of the right first metatarsal 
phalangeal joint.  The veteran had been experiencing painful 
range of motion of the right foot for the past four years.  
He had severe hallux valgus limitus and dorsal bony 
prominence. Since his surgery, the veteran and experienced 
continuous pain and swelling in the right first metatarsal 
phalangeal joint, with any activity.  In January 1996, the 
veteran underwent  for a right foot bunion and peroneal 
tendon repair.  Despite both these surgeries subsequent 
treatment records revealed continuous right foot pain and 
complications. 

In November 2004, the veteran presented for a VA examination.  
X-rays of the right ankle and the right first phalange 
revealed status post arthroplasty of the first metatarsal 
phalangeal joint, in normal anatomic alignment; and mytek 
suture in the distal right fibula, with minimal soft tissue 
swelling along the lateral ankle joint and mild periosteal 
reaction of the distal right tibia/fibula.  The examiner 
opined that the veteran's in-service right foot trauma was 
not likely related to his current first metatarsal phalangeal 
joint disorder.  Additionally, he opined that the veteran's 
right ankle sprain was not likely related to his current 
chronic ankle disorder.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis 

The veteran seeks entitlement to service connection for 
residuals, right foot injury.  The veteran alleges that he 
injured his right foot during his period of service while he 
was doing repair work on deck machines.  He stated that a 
heavy weight fell on top of his right foot and when he turned 
away from the machine he twisted his right ankle.  

The veteran's service medical records reveal treatment for 
right foot trauma and sprain and bone bruising in April 1977 
and May 1977, respectively.  Neither treatment record noted a 
diagnosis of an ankle disorder; rather, the veteran was 
diagnosed as having a muscle strain and later a sprain with 
bone bruising.  Additionally, the remaining service medical 
records are negative for complaints or findings pertaining to 
the right foot.  

Similarly, the post-service medical evidence of record is 
negative for any notations of a right foot disorder for years 
after service separation.  The veteran first received 
treatment for a right foot disorder in July 1995, more than 
15 years after his period of service.  The Board acknowledges 
that the treatment notation recorded a four-year history of 
painful range of motion in the right foot; however, at best a 
right foot disorder symptomatology arose more than 10 years 
after the veteran's period of service.  

Moreover, there is no medical evidence of record that 
provides a nexus to his period of service.  In November 2004, 
a VA examiner opined that right foot trauma incurred in 
service was not related to the veteran's current first 
metatarsal phalangeal joint disorder.  He also opined that 
the veteran's right ankle sprain was not likely related to 
his current ankle disorder.  The veteran has not presented 
any evidence to the contrary.

The Board has considered the veteran's lay contentions that 
any current right foot disorder is related to service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In any event, the record 
contains absolutely no probative evidence supporting his 
theory of entitlement. 

In summary, in the absence of any evidence of a right foot 
disorder in service, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for a residuals, right foot injury.


ORDER

Service connection for residuals of a right foot injury, is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


